          Case 1:19-cv-00257-PEC Document 17 Filed 06/05/19 Page 1 of 4



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

DAVID JONES,                                   )
                                               )
        Plaintiff,                             )
                                               )
                v.                             )       No. 19-257C
                                               )       (Judge Campbell-Smith)
UNITED STATES,                                 )
                                               )
        Defendant.                             )

                       DEFENDANT’S MOTION TO EXTEND
              TIME TO REPLY IN SUPPORT OF ITS MOTION TO DISMISS

         Pursuant to Rules 6(b) and 6.1 of the Rules of the United States Court of Federal Claims

(RCFC), defendant, the United States, respectfully requests that the Court extend the time for the

United States to submit its reply brief in support of its motion to dismiss by 63 days, until and

through August 16, 2019. See Dkt. No. 16. Pursuant to RCFC 7.2(b)(2) the reply brief is

currently due on June 14, 2019, and the United States has not previously requested an extension

of time to file the reply brief in this matter. Counsel for plaintiffs has stated to counsel for the

defendant that plaintiff does not oppose the United States’ request for an extension of time to file

its reply brief in support of its motion to dismiss, provided that plaintiffs’ counsel in the other

cases do not oppose.

        On May 3, 2019, the United States filed a motion to dismiss this case. Dkt. No. 15. A

similar motion to dismiss was filed in 11 of the other directly-related cases on that same day.

See Tarovisky, No. 19-4C, Dkt. No. 28; Avalos, No. 19-48C, Dkt. No. 21; D.P., No. 19-54C,

Dkt. No. 23; Arnold, No. 19-59C, Dkt. No. 25; Hernandez, No. 19-63C, Dkt. No. 25; Rowe, No.

19-67C, Dkt. No. 24; Plaintiff No. 1, No. 19-94C, Dkt. No. 37; I.P., No. 19-95C, Dkt. No. 25;

Anello, No. 19-118C, Dkt. No. 26; Richmond, No. 19-161C, Dkt. No. 23; and Baca, No. 19-
          Case 1:19-cv-00257-PEC Document 17 Filed 06/05/19 Page 2 of 4



213C, Dkt. No. 33. In addition, a motion to dismiss was filed in Abrantes, No. 19-129C, on May

17, 2019. Dkt. No. 23. Plaintiffs in this case filed their response to defendant’s motion to

dismiss on May 31, 2019, Dkt. No. 16, making the United States’ reply, under RCFC 7.2(b)(2),

due on June 14, 2019.

       Although plaintiffs in this case filed their response to the Government’s motion to

dismiss on May 31, 2019, the Court has extended time for the plaintiffs in seven cases to file

their motions to dismiss. See Tarovisky, No. 19-4C, Dkt. No. 28 (extension granted until June

21, 2019); D.P., No. 19-54C, Dkt. No. 23 (same); Arnold, 19-59C, Dkt. No. 27 (same);

Hernandez, No. 19-63C, Dkt. No. 27 (same); Rowe, No. 19-67C, Dkt. No. 26 (same); I.P., No.

19-95C, Dkt. No. 30 (same); and Richmond, No. 16-161C, Dkt. No. 25 (same). In addition, the

response to the Government’s motion to dismiss in Abrantes, No. 19-129C, is due on June 14,

2019. See Dkt. No. 23. Further, the Government filed a renewed motion to dismiss in Plaintiff

No. 1, No. 19-94C, Dkt. No. 42, and plaintiffs’ response in that case is due July 1, 2019. As it

did with its replies in support of its motions to consolidate, the United States intends to file

separate replies in each case. An extension of time, until and through August 16, 2019, to reply

in support of defendant’s motion to dismiss in this case is necessary so that, before replying to

any of the responses, defendant may fully review and address the views of each of the 13

respective plaintiffs in these directly-related cases and thereby provide the Court with

comprehensive briefing on the motions to dismiss. In addition, the requested time is necessary

because lead counsel in this case has pre-trial briefing due on June 14, 2019, and will be

preparing for trial in Seattle, Washington, which will occur from July 8-19, 2019. See LCC-MZT

Team IV v. United States, No. 16-1406C, Dkt. Nos. 64, 67. Further, permitting additional time to

reply will also allow defendant to proceed through the necessary internal review process at the



                                                  2
          Case 1:19-cv-00257-PEC Document 17 Filed 06/05/19 Page 3 of 4



Department of Justice. Counsel for plaintiff has stated to counsel for the defendant that plaintiff

does not oppose the United States’ request for an extension of time to file its reply brief in

support of its motion to dismiss, provided that plaintiffs’ counsel in the other cases do not

oppose.

                                          CONCLUSION

       Accordingly, the United States respectfully requests the Court to extend its time to reply

to plaintiffs’ response to defendant’s motion to dismiss until and through August 16, 2019.



                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      ROBERT E. KIRSCHMAN, JR.
                                                      Director

                                                      /s/ Reginald T. Blades, Jr.
                                                      REGINALD T. BLADES, JR.
                                                      Assistant Director

                                                      /s/ Erin K. Murdock-Park
                                                      ERIN K. MURDOCK-PARK
                                                      ANN C. MOTTO
                                                      Trial Attorneys
                                                      Commercial Litigation Branch
                                                      Civil Division
                                                      Department of Justice
                                                      P.O. Box 480, Ben Franklin Station
                                                      Washington, D.C. 20044
                                                      Tel: (202) 616-3753
                                                      Fax: (202) 514-8624

Dated: June 5, 2019                                   Attorneys for Defendant




                                                  3
          Case 1:19-cv-00257-PEC Document 17 Filed 06/05/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that, on this 5th day of June, 2019, a copy of the foregoing

“DEFENDANT’S MOTION TO EXTEND TIME TO REPLY IN SUPPORT OF

ITS MOTION TO DISMISS” was filed electronically. This filing was served electronically to

all parties by virtue of the court’s electronic filing system.


                                     /s/ Erin K. Murdock-Park
                                    ERIN K. MURDOCK-PARK




                                                   4
